--------------------------------------------------------------------------------

Exhibit 10.46
 
[img001_v12.jpg]
 
25 January 2010
 
Biomedical Department
Biomedical & Chemicals Cluster
The JTC Summit
8 Jurong Town Hall Road
Singapore 609434
 
Attention: Mr Tan Zhi Rong Benjamin
 
Dear Mr Benjamin,
 
RENEWAL OFFER OF TENANCY FOR OFFICE SPACE ON PTE LOT A1857102 AT  60 BIOPOLIS
STREET #01-03 GENOME, SINGAPORE 138672
 
We refer to your letter of Offer and the e-Statement letter, both dated 11
January 2010 for the tenancy and subsequent amendment letter dated 20 January
2010. We hereby confirm acceptance of the covenants, terms and conditions of the
Offer and e-Statement letter, including your email confirmation dated 22 January
2010 regarding the payment table.
 
We  are currently on GIRO  and are  agreeable to  use our existing
cash  deposit  of S$2,598.41 (1 month’s deposit) as confirmation of our
acceptance.
 
We understand and agree that we will only be able to view our Statement of
Accounts (SA) in Krypton and confirm that the following email addresses are the
authorized recipients to receive the email notification to view our SA or
e-Statement in Krypton.
 
Email address 1
Email address 2
 
Thank you.

      For and on behalf of:    in the presence of:       [img002_v12.jpg]   -s-
suzan lourdes [img003_v1.jpg] ES Cell International Pte Ltd     Bruce Davidson  
Suzan Lourdes General Manager & CSO   NRIC No: S6942897E

 
ES Cell International Pte Ltd
60 Biopolis Street, #01-03 Genome, Singapore 138672
Telephone: +65 6774 9533 Facsimile:+65  6774 5077
Web: www.escellinternational.com
 
 
 

--------------------------------------------------------------------------------

 
 

Please quote our reference when replying
Our Ref: JTC(L)BV3600/8 (jtc logo) [img004_v1.jpg]  
 
Corporation

 
20 January 2010
 

 
JTC Corporation
The JTC Summit
8 Jurong Town Hall Road
 
Singapore 609434
ES CELL INTERNATIONAL PTE LTD
  60 Biopolis Street JTC hotline          1800 568 7000 Genome #01-03  
Singapore 138672 main line              (65) 6560 0056 Attn: Ms Susan Lourdes  
  facsimile               (65) 6565 5301      
website                www.jtc.gov.sg

 
Dear Ms Susan
 
AMENDMENT TO THE RENEWAL OF TENANCY FOR OFFICE SPACE KNOWN AS PRIVATE LOT
A1857102 AT 60 BIOPOLIS STREET GENOME UNIT #01-03 SINGAPORE 138672 ("Premises")
 
1.            We refer to our letter of renewal offer of tenancy dated
 11 January 2010 (“our Offer Letter”).
 
2.            Clause 2.1 of our Offer Letter shall be amended as follows:
 
2.1           The Premises
 
Private  Lot  A1857102  also  known  as Unit #01-03  (“the  Premises”)
 in 60 Biopolis Street, Genome (“The Building”) Singapore 138672
 
 
3.
Please note that except as expressly  provided in paragraph
 2 above, our Offer Letter remains unchanged.

 
 
 

--------------------------------------------------------------------------------

 
 
(JTC LOGO) [img006_v1.jpg]
 
 
4.
Please reference  to our  Offer Letter  and this Amendment  Letter  in your
 acceptance letter.

 
Yours sincerely
 
-s- Tan Zhi Rong Benjamin [img007_v1.jpg]
 



Tan  Zhi Rong Benjamin
Senior Officer
Biomedical Dept
Biomedical & Chemicals Cluster
JTC CORPORATION
 
DID:      6885 5443
FAX:     6565 5301
E-mail:  tanzrb@jtc.gov.sg
 
LoO (Office) – January 2010
 
 
 

--------------------------------------------------------------------------------

 
 

Please quote our reference when replying
Our Ref: JTC(L) JTC(L) BV3600/8 (jtc logo) [img006_v1.jpg]  
 
Corporation

 

11 January 2010
JTC Corporation
The JTC Summit
8 Jurong Town Hall Road
 
Singapore 609434
ES CELL INTERNATIONAL PTE LTD
  60 Biopolis Street JTC hotline          1800 568 7000 Genome #01-03  
Singapore 138672 main line              (65) 6560 0056
Attention: Ms Susan Lourdes     facsimile               (65) 6565 5301      
website                www.jtc.gov.sg

                                                                                        
Dear Ms Lourdes
 
RENEWAL OFFER OF  TENANCY FOR OFFICE SPACE KNOWN AS PRIVATE LOT
Al857102 AT 60 BIOPOLIS STREET GENOME UNIT #01-03 SINGAPORE 138672
 
1
We are pleased to offer a tenancy of the Premises subject
to the covenants, terms and conditions in the annexed
Memorandum of Tenancy Biopolis (Office/Retail) (“the MT”) and
in this letter (collectively called “the Offer”).
      2 2.1  The  Premises         Ptivate Lot A1857102
also known as Unit #01-03 (“the  Premises”) in 11 Biopolis Way,
Genome (“The Building”) Singapore 138667.       2.2 Term of Tenancy        
1 year  (“the Term”) with effect from 12 January 2010 (“the Commencement Date”).
      23  Tenancy         (a) Your due acceptance of the Offer in
accordance with paragraph 3 of this letter shall, together with the
Offer, constitute a binding tenancy agreement (“the Tenancy”).         (b) In
the event of any inconsistency or conflict between any covenant, term or
condition of this letter and the MT, the relevant covenant, term or condition in
this letter shall prevail.       2.4 Area        
Approximately 55.70 square metres (“the Area”).

 
 
Page I

--------------------------------------------------------------------------------

 
 
(JTC LOGO) [img006_v1.jpg]

     
2.5
Building Rent 1
     
$35.05 per square metre per month (“Building Rent 1”) on the Area, to be paid
without demand and in advance without deduction on the lst day of each month of
the year (i.e. lst of January, February, March, etc.). After your first payment
is made in accordance with paragraph 3 of this letter and the attached Payment
Table, the next payment shall be made on 1 February 2010.
   
2.6
Service Charge
     
$11.60 per square metre per month (“Service Charge”) on the Area, as charges for
services rendered by us, payable by way of additional and further rent without
demand on the same date and in the same manner as the Building Rent 1 , subject
to our revision from time to time.
   
2.7
Security Deposit/Banker’s Guarantee
     
Ordinarily we would require a tenant to lodge with us a security deposit
equivalent to three (3) months’ Building Rent 1 and Service Charge. However, as
payment by GIRO has been made a condition with which you must comply under
paragraph 3 of this letter, you shall, at the time of your acceptance of the
Offer, be required to place with us a deposit equivalent to one (1) month’s
Building Rent 1 and Service Charge (“Security Deposit”) as security against any
breach of the covenants, terms and conditions in the Tenancy, as follows :
     
(a)
The Security Deposit may be in the form of cash or acceptable Banker’s Guarantee
in the form attached (effective from 12 January 2010 to 11 April 2011), or such
other form of security as we may in our absolute discretion permit or accept.
       
(b)
The Security Deposit shall be maintained at the same sum throughout the Term and
shall be repayable to you without interest, or returned to you for cancellation,
after the termination of the Term (by expiry or otherwise) or expiry of the
Banker’s Guarantee, as the case may be, subject to appropriate deductions or
payment to us for damages or other sums due under the Tenancy.
       
(c)
If the Service Charge is increased or any deductions are made from the Security
Deposit, you shall immediately pay the amount of such increase or make good
the deductions so that the Security Deposit shall at all times be equal
to one (1) month’s Building Rent 1 and Service Charge.
       
(d)
If at any time during the Term, your GIRO payment is discontinued, then you
shall place with us, within two (2) weeks of the elate of discontinuance of your
GIRO payment, the additional sum equivalent to two (2) months’ Building Rent 1
and Service Charge, so that the Security Deposit shall at all times be equal to
three (3) months’ Building Rent 1 and Service Charge for the remaining period of
the Term.




--------------------------------------------------------------------------------

1 Building Rent in this context refers to rent in the Memorandum of Tenancy.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(JTC LOGO) [img006_v1.jpg]

       
2.8
Mode of Payment
     
(a)
Your first payment to be made with your letter of acceptance in accordance with
paragraph 3 of this letter and the attached Payment Table shall be by non-cash
mode (eg. Cashier’s Order, cheque).
       
(b)
Thereafter during the Term, you shall pay Building Rent’, Service Charge and GST
at prevailing rate by Interbank GIRO or any other mode to be determined by us.
       
(c)
You have an existing account with us from which we shall deduct the aforesaid
payments. You are therefore not required to submit a duly completed GlRO form as
part of the Mode of Due Acceptance. But if you wish to have separate GIRO
account to meet the aforesaid payments, please complete the GIRO deduction form
enclosed.
       
(d)
However, pending finalisation for the GIRO arrangement, you shall pay Building
Rent’, Service Charge and GST at prevailing rate as they fall due by cheque or
Cashier’s Order.
     
2.9
Authorised Use
     
You shall use the Premises for the purpose of Office only and for no other
purpose whatsoever (“the Authorised Use”).
   
2.10
Loading Capacity
     
(a)
Normal (Ground & Non-ground) Floor Premises:
         
You shall comply and ensure compliance with the following restrictions:
         
(al)
maximum loading capacity of the goods lifts in the Building; and
           
(a2)
maximum floor loading capacity of 10 kiloNewtons per square metre of the
Premises on the 1st storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.
         
(b)
You shall therefore, subject to our prior written consent, provide at your own
cost suitable and proper foundation for all machinery, equipment and
installation at the Premises.        
2.11
Reinstatement of Premises
         
You shall reinstate the Premises in accordance with clauses 2.15 and 2.22 of the
MT. The required reinstatement works shall be conveyed to you after an
inspection of the Premises.

 
 
Page 3

--------------------------------------------------------------------------------

 
 
(JTC LOGO) [img006_v1.jpg]

       
2.12
Premature Termination
     
(a)
The Landlord may by at least three (3) months’ notice in writing, terminate the
Tenancy and immediately upon the expiration of such notice as aforesaid and the
Tenant’s full compliance with such reasonable terms and conditions as may be
stipulated in writing in the aforesaid notice (if any), the Tenancy shall cease
and determine.
       
(b)
The Tenant may by at least three (3) months’ notice in writing, terminate the
Tenancy subject to the Landlord’s consent. The Landlord’s aforesaid consent may
be granted upon such reasonable terms and conditions to be stipulated in writing
to the Tenant (if any). Immediately upon the expiration of such notice and the
Tenant’s full compliance with such terms and conditions as aforesaid (if any),
the Tenancy shall cease and determine.
       
(c)
The Tenant may instead terminate the Tenancy by giving the Landlord less than 3
months’ notice by payment to the Landlord of three (3) months’ rental in lieu
thereof subject to the Landlord’s consent. The Landlord’s aforesaid consent may
be granted upon such reasonable terms and conditions to be stipulated in writing
to the Tenant (if any). Immediately upon the Landlord’s receipt of the said
notice and said monies and, the Tenant’s full compliance with such terms and
conditions as aforesaid (if any), the Tenancy shall cease and determline.
       
(d)
In whichever event of sub-clause 2.13 (a), 2.13(b) or 2.13(c) above,
         
(i)
The cessation and determination of the Tenancy is without prejudice to the
rights and remedies of either party against the other in respect of any
antecedent claim(s) in cotmection with or, breach of
covenant(s)/term(s)/condition(s) of the Tenancy (including this clause).
           
(ii)
At the cessation and determination of the Tenancy, the Security Deposit shall be
repayable by the Landlord to the Tenant without interest or, in the case of a
Security Deposit placed by way of a Banker’s Guarantee, returned by the Landlord
to the Tenant for cancellation – in both cases, subject to appropriate
deductions by and/or payments to the Landlord for damages or any other sums due
under the Tenancy (including this clause).
           
(iii)
At the cessation and determination of the Tenancy, the Premises shall be yielded
upto the Landlord forthwith, reinstated and as stipulated under the Tenancy,
unless otherwise mutually agreed in writing. Failing which, the Landlord may
recover a II costs and expenses it incurs incarrying out or causing such
decontamination and reinstatement works to be carried out including any tests
thereto the Landlord deems necessary.

 
 
Page 4

--------------------------------------------------------------------------------

 
 
(JTC LOGO) [img006_v1.jpg]

       
2.13
Not to:
     
(a)
make any application for conversion under Part of the Limited Liability
Partnerships Act 2005 (as may be amended or revised from time to time); or
       
(b)
pass any resolution or do any act which may result in the issuance by the
Registrar of Companies of a notice of amalgamation under Part VII of the
Companies Act (as may be amended or revised from time to time) which may cause
the Premises or the tenancy to be transferred to or vested in any amalgamated
entity, without our prior written consent. If we in our absolute discretion
grant any such consent, we shall have the absolute discretion to impose terms
and conditions. The restrictions in section 17 of the Conveyancing and Law of
Property Act (Chapter 61) shall not apply.
     
2.14
Without prejudice and in addition to clause 4.10 of the MT :
     
(a)
you shall take the Premises on an “as is where is” basis, including any defects
(latent, inherent or otherwise) and are deemed to have full notice and knowledge
of its state and condition and shall execute such works as may be required to be
done or as you may deem necessary (subject to our prior written consent) 111
respect of the state and condition;
       
(b)
we shall also not be liable to you or your employees, agents, authorized persons
or visitors, or you or their property in respect of any occurrence (including
acts of terrorism), or any representations, promises or warranties with respect
to the Premises.
       
(c)
you shall also not hold us in any way liable for any loss of peaceful or quiet
possession or enjoyment of the Premises in relation to the events or
circumstances stipulated in clause 4.10 of the MT or paragraphs (a) or (b)
above.
       
For avoidance of doubt, the word “otherwise” in clause 4.10(c)(c3) of the MT
includes latent defects.
   
3
Mode of Due Acceptance
         
(a)
The Offer shall lapse if we do not receive the following by 25 January 2010:    
       
(a1)
Duly signed letter of acceptance (in duplicate) of the Offer, in the form set
out in the Letter of Acceptance attached.
     
(Please date as required in your letter of accepttmce)
           
(a2)
Payment of the sum set out in the Payment Table attached.

 
 
Page 5

--------------------------------------------------------------------------------

 
 
(JTC LOGO) [img006_v1.jpg]

   
4
You may submit your acceptance and payment by post or if you wish to make a
submission personally, you may do so at our Contact Centre at The JTC Summit at
8 Jurong Town Hall Road. Please bring a copy of this letter when making your
submission .
   
5
Please note that payments made prior to your giving us the other items listed
above may be cleared by and credited by us upon receipt. However, if those other
items are not forthcoming from you within the time stipulated herein, the Offer
shall lapse and there shall be no contract between you and us arising hereunder.
Any payments received shall then be refunded to you without interest and you
shall have no claim of whatsoever nature against us.
   
6
Variation to the Tenancy
     
Any variation, modification, amendment, deletion, addition or otherwise of the
Offer shall not be enforceable unless agreed by both parties and reduced in
writing by us. No terms or representation or otherwise, whether expressed or
implied, shall form part of the Offer other than what is contained herein .
   
7
Season Parking
     
The carpark for Biopolis is currently managed by Metro Parking (S) Pte Ltd, and
you will have to observe and be bound by all the mles and regulations governing
the use and operation of the carpark. You are requested to contact Metro Parking
(S) Pte Ltd at I Lorong 2 Toa Payoh, #02-01, Singapore 319637 (Tel: 6334 7773
Ext. 820 - 823; Fax: 6334 7787) for information and application of season
car-parking.
   
8
Please also note that our granting of your request/application herein does not
at any time prejudice or waive any of our rights or remedies for breaches of
your obligations to us. Any waiver by us, to be effective, must be clearly and
specifically stated in writing.
   
9
To guide and assist you, we enclose a Schedule of Statutory Controls for Flatted
Factoty Occupants.
   
10
Should you have any queries in the mean time, please contact me.

 
Yours sincerely
 
 
-s- Benjamin Tan [img010_v1.jpg]
Benjamin Tan
Senior Officer
Biomedical Department
Biomedical and Chemicals Cluster
DID: 6885 5443 Fax: 6885 5891
E-mail: tanzrb@jtc.gov.sg

   
ENCS: [Payment Table     Specimen BG          Specimen Acceptance Form
 
MT (Biopolis - Office/Retail) Schedule of Statutoty Controls (SC2)]

 
 
Page 6

--------------------------------------------------------------------------------

 
 
(JTC LOGO) [img011_v1.jpg]
 
Please quote our reference when replying
 
Our Ref: JTC(L)BV3600/8
 
Corporation
 
20 January 2010
 

 
JTC Corporation
The JTC Summit
8 Jurong Town Hall Road
 
Singapore 609434
ES CELL INTERNATIONAL PTE LTD
  60 Biopolis Street JTC hotline          1800 568 7000 Genome #01-03   
Singapore 138672 main line              (65) 6560 0056 Attn: Ms Susan Lourdes  
  facsimile               (65) 6565 5301      
website                www.jtc.gov.sg

 
Dear Ms Susan
 
AMENDMENT TO THE RENEWAL OFFER OF TENANCY FOR OFFICE SPACE KNOWN AS PRIVATE LOT
A1857102 AT 60 BIOPOLIS STREET GENOME UNIT #01-03 SINGAPORE 138672 (“Premises”)
 

1.  We refer to our letter of renewal offer of tenancy
dated  11 January 2010 (“our Offer Letter”).

 
 
 

--------------------------------------------------------------------------------

 
 
(JTC LOGO) [img006_v1.jpg]

2. Clause 2.1 of our Offer Letter shall be amended as follows:         2.1 The
Premises  

 
 
Page 6

--------------------------------------------------------------------------------

 
 
(JTC LOGO) [img006_v1.jpg]
 
4.
Please reference to our Offer Letter and this Amendment Letter in your
acceptance letter.

     
-s- Tan Zhi Rong Benjamin [img013_v1.jpg]
 
Yours sincerely
Tan Zhi Rong Benjamin
Senior Officer
Biomedical Dept
Biomedical & Chemicals Cluster
JTC CORPORATION
 
DID:      6885 5443
FAX:     6565 5301
E-mail: tanzrb@jtc.gov.sg
 

--------------------------------------------------------------------------------